Title: James Madison to Gessner Harrison, 10 August 1828
From: Madison, James
To: Harrison, Gessner


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  Augt. 10th. 1828—
                            
                        
                        
                        Learning from Mr. Johnson, who had been requested to communicate with you on the subject of the vacant
                            Professorship of Antient Languages in the University of Virginia, that you would accept the same on the terms prescribed
                            by the visitors, I now have the pleasure to enclose the authorized appointment, and to offer you the expression of my
                            esteem and of my best wishes.
                        
                            
                                
                            
                        
                     [enclosure]                         
                            To Doctor Gesner Harrison
                            Aug. 10. 1828
                        
In persuance of the authority vested in the Rector, by the visitors of the University of Virginia, at their
                            meeting in July last, you are hereby appointed Professor of Antient Languages in the said University, for the term of one
                            year computed from the date hereof; with a salary, payable quarterly, of one thousand dollars, and the regular fees of the
                            school.
                        Given under my hand this tenth day of August one thousand eighteen hundred and twenty eight.
                                                
                            
                            James MadisonRector.
                        